                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ALASKA

CHILKAT INDIAN VILLAGE OF
KLUKWAN, SOUTHEAST
ALASKA CONSERVATION COUNCIL,
LYNN CANAL CONSERVATION, and
RIVERS WITHOUT BORDERS,
           Plaintiffs,
                                                Case Number 3:17-cv-00253-TMB
v.

BUREAU OF LAND MANAGEMENT,
BRIAN STEED, KAREN MOURITSEN,
DENNIS TEITZEL
           Defendants.                          JUDGMENT IN A CIVIL CASE


  JURY VERDICT. This action came before the court for a trial by jury. The issues have
been tried and the jury has rendered its verdict.


 X DECISION BY COURT. This action came to trial or decision before the Court. The
issues have been tried or determined and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED:

     THAT the plaintiffs take nothing, that the action be dismissed on the merits, and that
the defendants Bureau of Land Management, Brian Steed, Karen Mouritsen, and Dennis
Teitzel recover of plaintiffs Chilkat Indian Village of Klukwan, Southeast Alaska
Conservation Council, Lynn Canal Conservation and Rivers Without Borders defendants
costs of action in the amount of $_______________ and attorney's fees in the amount of
$________________ with postjudgment interest thereon at the rate of 2.33% as provided
by law.




APPROVED:



[Jmt2 - Basic - rev. 1-13-16}




     Case 3:17-cv-00253-TMB Document 62 Filed 05/07/19 Page 1 of 2
 S/TIMOTHY M. BURGESS
 TIMOTHY M. BURGESS
 United States District Judge


 Date: May 7, 2019
 NOTE: Award of prejudgment interest, costs and    LESLEY K. ALLEN
 attorney's fees are governed by D.Ak. LR 54.1,   Lesley K. Allen, Clerk of Court
 54.3, and 58.1.




[Jmt2 - Basic - rev. 1-13-16}                                                       2



     Case 3:17-cv-00253-TMB Document 62 Filed 05/07/19 Page 2 of 2
